Citation Nr: 9916842	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-14 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder to include asthma and chronic obstructive pulmonary 
disease.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 1953 
to April 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1995 and March 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The February 1995 
rating decision, in part, denied service connection for 
asthma and chronic obstructive pulmonary disease and the 
March 1997 rating decision continued the denial of service 
connection for chronic obstructive pulmonary disease, with 
asthma, and denied service connection for "mental 
problems."  Both denials were continued in a September 1997 
hearing officer's decision.

This case was previously before the Board in May 1998 when it 
was remanded for additional development.  The requested 
development has been completed.  The Board proceeds with its 
review of the appeal.


FINDINGS OF FACT

1.  There is no medical evidence of a respiratory disorder or 
a psychiatric disorder during service or in the first post 
service year.

2.  The earliest medical evidence of a respiratory disorder 
is in 1991, more than three decades following active service; 
there is no competent evidence relating the current disorder 
to military service.

3.  The earliest medical evidence of a psychiatric disorder 
is in May 1994, almost four decades following active service; 
there is no competent evidence relating a current disorder to 
military service.

4.  The veteran has not presented plausible claims for 
service connection for a respiratory disorder, or an acquired 
psychiatric disorder.


CONCLUSION OF LAW

The appellant has not presented well-grounded claims for 
service connection for a respiratory disorder or an acquired 
psychiatric disorder and therefore there is no statutory duty 
to assist the appellant in developing facts pertinent to 
these claims.  38 U.S.C.A. §§ 101(16), 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Certain diseases, such as 
psychosis, may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had respiratory or psychiatric 
disorders during service; (2) whether he has any current 
respiratory or psychiatric disorder; and, if so, (3) whether 
these current disabilities are etiologically related to 
active service.  The Board concludes that medical evidence is 
needed to lend plausible support for all of the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

II.  Factual Background

The appellant contends that he should be granted service 
connection for chronic obstructive pulmonary disease with 
asthma and a psychiatric disorder.  He argues that he was 
diagnosed and treated with these disorders during his active 
service and although his service medical records have been 
destroyed by fire, VA should accept his statements as 
evidence of service incurrence.

The veteran's discharge papers have not been associated with 
the claims file.  VA has been informed by the National 
Personnel Records Center (NPRC) that the veteran's records 
have been destroyed by a fire.  As such, the RO has attempted 
several times to obtain additional information from the 
veteran regarding any hospitalization and treatment during or 
shortly after active service.  In an October 1994 letter, the 
veteran claimed that he was diagnosed with asthma in July 
1953 while in training with the 3rd Armored Division in 
Korea.  He also claimed that he was treated for his asthma by 
a private physician in Detroit, Dr. Ronald Rosenberg, from 
the date of his discharge until 1980.  This doctor, he 
stated, has since passed away.  In December 1994, in response 
to a letter from the RO requesting more information about 
post service treatment, he wrote that there were no 
additional medical records other than those contained in his 
medical file at the VA Medical Center (VAMC) in Bay Pines.  

In July 1996, the veteran wrote that he felt there was not 
enough evidence "on either side to rate my case," and 
requested a compensation and pension examination.  In his 
August 1996 VA mental disorders examination, the veteran 
stated that he developed major depression while in the 
service at Fort Knox in Kentucky, describing an incident 
where he "went bananas" during basic training and was taken 
to the hospital at Fort Knox.  He also stated that he was 
hospitalized for a few days in Tokyo for mental illness and 
was given medicines to calm him down.  After discharge, he 
indicated that he saw a private psychiatrist in 1955 for 
several visits and was treated for depression.  He later 
testified that although he tried to get these records, they 
no longer existed.

In his September 1997 personal hearing, the veteran 
elaborated on his claims of service incurrence:

My problems with mental illness and 
chronic asthma stared during my 1953-1955 
military training in Fort Knox, Kentucky, 
where I was hospitalized for these 
conditions later in Korea.  I was treated 
in MASH units, then while stationed in 
Japan I was treated at an on-base 
military hospital facility near Tokyo.

He explained further that following his discharge, he applied 
for benefits under the GI bill to continue his education.  

During the testing process, it was 
determined that I needed further 
psychiatric treatment and I was referred 
to the VA in Dearborn, Michigan.

In October 1997, VA was notified by the Dean of Student 
Services at the Center for Creative Studies in Detroit that 
although the veteran had attended art school in Detroit in 
1955 to 1957, there were no medical records on the veteran 
and it was unaware of any policy requiring medical records 
upon enrollment, particularly of veteran students.  In a 
January 1998 letter from the RO responding to a congressional 
inquiry of the veteran's case, the RO indicated that VA had 
no records on file for the veteran for the above dates.  The 
RO in St. Petersburg, Florida also noted that it had 
contacted the RO in Detroit, Michigan, to inquire if there 
were any records of the testing alleged by the veteran.  The 
Detroit RO replied that it had no records on the veteran.

On initial review of this case by the Board in May 1998, it 
was noted that although NPRC indicated that the veteran's 
service medical records were destroyed by fire, alternate 
abstracts of those records might be obtained from the Surgeon 
General's Office (SGO).  NPRC informed the RO in July 1998 
that no SGO records were available on the veteran; however, a 
search of Army morning reports showed that the veteran was 
hospitalized at Ft. Knox, Kentucky from August 6, 1953 to 
August 12, 1953 for unspecified reasons.  The report only 
notes that this hospitalization was in the line of duty.  
Although the hospital at Ft. Knox was contacted directly in 
August 1998 for any information on the veteran's 
hospitalization, there was no response.

III. Analysis.

The veteran's claims for service connection for a respiratory 
disorder and an acquired psychiatric disorder are not well 
grounded.  There is no evidence that the veteran had either a 
respiratory disorder or a psychiatric disorder during 
service, or in the first post service year.  Although the 
veteran's service medical records were destroyed by fire, 
extensive attempts to obtain alternate records of his 
treatment during this period have been unsuccessful.  The 
earliest medical records of the veteran's treatment 
postservice are private medical records showing treatment for 
asthma in December 1992, and VA outpatient treatment records 
beginning in May 1994 when he was treated for a bowel 
disorder. 

The veteran has not met the second requirement element of a 
well-grounded claim for service connection, incurrence during 
service or in the first post service year for a presumptive 
disease.  See Caluza at 506.  The Board notes that there are 
adequate medical records in the claims file documenting the 
veteran's current medical condition; however, none of this 
evidence shows that the veteran's respiratory or psychiatric 
disorders were present during service or existed during the 
first post service year, or relates these disorders to his 
active service.  With regard to the respiratory condition, a 
December 1992 private medical report indicates that the 
veteran's trouble with asthma only began about a year 
earlier, and the earliest medical notation of any psychiatric 
disorder is a notation in a VA records that he was "mildly 
anxious" during his May 1994 treatment for rectal bleeding.  
He was subsequently diagnosed with dysthymia in an August 
1996 VA examination.  These are over thirty years following 
his release from active service, and are too remote to be 
causally linked.

The only evidence of a respiratory or psychiatric disorder 
during the first post service year is the veteran's own 
statements and those of his wife; however, neither the 
veteran nor his wife is competent to render a medical opinion 
regarding his medical condition during this period.  The 
Board is willing to accept the veteran's contentions that, 
during service, he experienced nervous and respiratory 
symptoms.  However, medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because neither the 
veteran nor his wife is not shown to be physicians, they are 
not competent to make a determination that the veteran had a 
chronic respiratory or psychiatric disorder during service or 
in the first post service year, or that his current 
respiratory or psychiatric disorders are causally related to 
active military service.  See Espiritu, 2 Vet. App. at 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

The Board has thoroughly reviewed the claims file, but finds 
no evidence of plausible claims for service connection for a 
respiratory disorder or an acquired psychiatric disorder.  
Since the veteran has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claims are well grounded, they 
must be denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993) (if a claim is not well-grounded, the Board does not 
have jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  VA has a heightened 
obligation to search for alternate medical records when 
service medical records are not available and must also 
provide an explanation to the veteran regarding VA's 
inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet.App. 261 (1992).  Here, in light of the 
extensive development the RO has undertaken to locate any 
records identified by the veteran, and to obtain alternate 
records of the veteran's medical condition during his active 
service, the Board concludes that the veteran has not put the 
VA on notice of the existence of any specific, particular 
piece of evidence that can be obtained and, if submitted, 
could make his claims well grounded.  See also Epps v. Gober, 
No. 97-7014 (Fed Cir. October 7, 1997); Epps v. Brown, 9 Vet. 
App. 341 (1997).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

The Board has noted the accredited representative's argument 
in the June 1999 informal presentation that certain 
provisions of VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
(21-1) are the equivalent of VA regulations and are 
applicable to the Board's decisions with respect to the duty 
to assist when a claim is found to be not well grounded.  He 
argues that the Board should determine whether the RO has 
followed the guidelines set forth in M21-1 and, if not, 
remand the appeal for further development.  The Board is 
bound by the applicable statutes and regulations pertaining 
to VA and precedential opinions of the Office of the General 
Counsel of VA and is not bound by VA manuals, circulars or 
other administrative issues.  38 C.F.R. § 19.5 (1998).  
Moreover, the cited provisions have not been promulgated as 
regulations, nor have they been found to be substantive rules 
by the United States Court of Appeals for Veterans Claims.  
Thus, the Board finds no basis upon which to comply with the 
representative's request in this regard.

ORDER

Because they are not well grounded, the veteran's claims for 
service connection for a respiratory disorder and an acquired 
psychiatric disorder are denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

